Citation Nr: 1129979	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  02-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy.

2.  Entitlement to an initial rating in excess of 10 percent for left elbow ulnar nerve entrapment, prior to September 3, 2010.

3.  Entitlement to a rating in excess of 30 percent for left elbow ulnar nerve entrapment, from September 3, 2010.

4.  Entitlement to a rating in excess of 10 percent for glaucoma, prior to February 1, 2010.

5.  Entitlement to a rating in excess of 50 percent for glaucoma, from February 1, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S. L., and D. S.


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2002 and June 2002 rating decisions of the RO in Detroit, Michigan.  In the March 2002 decision, the RO, inter alia, granted service connection and an initial 20 percent rating for diabetes mellitus with diabetic retinopathy, effective July 9, 2001.  In the June 2002 rating decision, the RO, inter alia, granted service connection for both left elbow ulnar nerve entrapment and glaucoma, each with an initial 10 percent rating, effective July 9, 2001.  In July 2002, the Veteran filed a notice of disagreement (NOD) with the assigned initial ratings.  A statement of the case (SOC) was issued in September 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2002.  In a February 2004 rating decision, the RO changed the effective dates for the awards of service connection to May 8, 2001.

In September 2004, the Board remanded these matters to the RO for the scheduling of a hearing.  In March 2005, the Veteran testified during a Board hearing before an Acting Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In June 2005, the Board remanded these matters to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development of the evidence.  In July 2006, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of each claim for higher initial rating following a de novo review of the record.

In May 2007, the Board again remanded these matters to the RO, via the AMC, for further development of the evidence.  In October 2007, the RO again issued an SSOC reflecting the continued denial of each claim for higher initial rating.

In a March 2008 letter, the Board apprised the Veteran that the acting VLJ who presided during his March 2005 hearing was no longer employed with the Board, and informing him of his right to another hearing.  In a response submitted later in March 2008, the Veteran indicated that month that he wanted another hearing before a VLJ at the RO.  In May 2008, the Board remanded these matters to the RO for the scheduling of a hearing.

While the appeal was in remand status, the Veteran's claims file was transferred to the jurisdiction of the RO in Atlanta, Georgia.  In August 2008, the Veteran, his wife, and a friend testified during a Board hearing before the undersigned VLJ at the RO.  A transcript of that hearing is of record.

In October 2008, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  

While the appeal was in remand status, in an April 2010 rating decision, the AMC increased the Veteran's rating for glaucoma, from 10 to 50 percent disabling, effective February 1, 2010.  Also, in a September 2010 rating decision, the AMC increased the Veteran's rating for left ulnar nerve entrapment at the elbow, from 10 to 30 percent disabling, effective September 3, 2010.  After partially completing the requested development, the AMC continued to deny the claims for an initial rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy and a rating in excess of 50 percent for glaucoma, (as reflected in an April 2010 SSOC), as well as a rating in excess of 30 percent for left elbow ulnar nerve entrapment (as reflected in a September 2010 SSOC) and returned the matters on appeal to the Board for further appellate consideration.

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for the disabilities on appeal, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating of 50 percent for glaucoma, effective February 1, 2010, and a rating of 30 percent for left elbow ulnar nerve entrapment, effective September 3, 2010, inasmuch as higher ratings for these disabilities are available, both before and after the effective dates of increase, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision addressing the claims for higher ratings for left ulnar nerve entrapment is set forth below.  The claims for higher ratings for diabetes mellitus with diabetic retinopathy and for glaucoma are addressed in the remand following the order; those matters are again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The Veteran is right-hand dominant.

3.  Prior to September 3, 2010, the Veteran's left elbow ulnar nerve entrapment was manifested by no more than mild incomplete paralysis of the ulnar nerve.

4.  Since September 3, 2010, the Veteran's left elbow ulnar nerve entrapment has been manifested by severe incomplete paralysis, but not complete paralysis, of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left elbow ulnar nerve entrapment, prior to September 3, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2010).  

2.  The criteria for a rating in excess of 30 percent for left elbow ulnar nerve entrapment, from September 3, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In September 2004, July 2005, and June 2007 post-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for higher ratings, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Also, in the October 2002 SOC, the criteria for higher ratings for the disability currently under consideration were provided.

After issuance of the post-rating letters and the October 2002 SOC, and opportunity for the Veteran to respond, the April 2010 and September 2010 SSOCs reflect the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of April 2002, January 2006, and September 2010 VA examinations.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's March 2005 and August 2008 Board hearings, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claims herein decided is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Here, as noted in the introduction, the RO has already assigned a staged rating for the Veteran's left ulnar entrapment, assigning an initial, 10 percent rating from the May 8, 2001, effective date of the award of service connection, and a 30 percent rating from September 3, 2010.  Hence, consistent with Fenderson, the Board must consider the propriety of the rating assigned for the disability under consideration at each stage, as well as whether any further staged rating is warranted.  

The RO assigned the Veteran's ratings for left ulnar entrapment pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8599-8516, indicating that he has an unlisted disability rated on the basis of paralysis of the ulnar nerve.  See 38 C.F.R. §§ 4.20, 4.27.  As the record reflects that the Veteran is right-hand dominant, the rating criteria for the minor extremity are for application in this case.  

DC 8516 sets forth the criteria for rating disabilities involving the ulnar nerve.  For the minor extremity, mild incomplete paralysis warrants a 10 percent rating.  Moderate incomplete paralysis warrants a rating of 20 percent.  Severe incomplete paralysis warrants a 30 percent rating.  A maximum evaluation of 50 percent is warranted for complete paralysis of the ulnar nerve of the minor upper extremity, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  38 C.F.R. § 4.124a, DC 8516.

The report of an April 2002 VA examination indicates that electromyography (EMG) testing showed revealed mild left ulnar nerve entrapment at the elbow.

The report of a January 2006 VA examination indicates that the Veteran reported difficulty lifting with the left hand, that his left hand felt weaker but was not painful, and that yard work was difficult for him.  On motor examination, wrist flexion and extension were full.  Grip strength was 4/5 bilaterally.  It was noted that the Veteran related numbness of the entire left hand in neither a medial nor an ulnar distribution, and that sensory examination was difficult.  Triceps and biceps reflexes were 2/4 bilaterally.  The examiner stated that the Veteran's ulnar neuropathy was mild based on clinical examination, which was noted to be difficult due to a non-physiologic component, and did not appear to have progressed since diagnosed five or six years prior.  The examiner stated that EMG/nerve conduction study (NCS) was the test of choice for confirmation of the severity of a neuropathic disorder.  

A June 2007 VA treatment note indicates that motor examination showed normal bulk, tone, and power throughout, and normal fine finger movements.  

During the August 2008 Board hearing, the Veteran testified that he experienced weakness, pain, and fatigue with motion, grip, and use of his left arm and hand.  He also testified that the problem had gotten worse since he was originally rated.  

An August 2008 private treatment note reflects that sensory examination revealed full reflexes of the left elbow.  The Veteran had full range of motion in all joints, and was assessed as having normal joints and muscles.  

The report of a September 3, 2010, VA examination indicates that the Veteran reported dropping items with the left hand.  Reflex examination showed normal reflexes of the left upper extremity.  Sensory examination of the ulnar nerve showed decreased sensation in the hand to vibration, pinprick, and light touch, but normal position sense of the hand.  Muscle tone was normal, with no atrophy.  EMG findings of the left upper extremity were consistent with severe ulnar nerve entrapment at the elbow.  The diagnosis was severe left ulnar nerve entrapment neuropathy at the left elbow.  There was noted to be nerve dysfunction, neuritis, and neuralgia, but no paralysis.  Problems with lifting and carrying, and pain were noted to impact occupational activities.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that neither an initial rating in excess of 10 percent for left elbow ulnar nerve entrapment, prior to September 3, 2010, nor a rating in excess of 30 percent from that date, is warranted.

Prior to the September 3, 2010, VA examination, the April 2002 VA EMG testing results, which revealed mild left ulnar nerve entrapment at the elbow, were the only EMG results of record.  The treatment records following such EMG testing results-specifically, those noting physical examination of the left upper extremity and left ulnar nerve-showed the Veteran's ulnar nerve impairment to be mild.  The report of a January 2006 VA examination, indicates that wrist flexion and extension were full, grip strength was 4/5 bilaterally, and triceps and biceps reflexes were 2/4 bilaterally, and the a VA examiner opined that the Veteran's ulnar neuropathy was mild based on clinical examination, and that his condition did not appear to have progressed from five or six years prior.  A June 2007 VA treatment note indicates that motor examination showed normal bulk, tone, and power throughout, and normal fine finger movements, and an August 2008 private treatment note indicates full reflexes of the left elbow, full range of motion in all joints, and an assessment of normal joints and muscles.  The earliest indication in the medical evidence that the Veteran's left elbow ulnar nerve entrapment was manifested by more than mild incomplete paralysis of the ulnar nerve is the report of the September 3, 2010, VA examination.

Furthermore, since September 3, 2010, the Veteran's left ulnar nerve impairment has at no time been shown to warrant a rating higher than 30 percent.  While the EMG findings of the left upper extremity on September 3, 2010, were consistent with severe ulnar nerve entrapment at the elbow, complete paralysis of the ulnar nerve of the minor upper extremity has not been shown.  The report of the September 3, 2010, VA examination indicates normal reflexes of the left upper extremity, normal muscle tone with no atrophy, and nerve dysfunction, neuritis, and neuralgia, but no paralysis.  Such symptoms as "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), and inability to adduct the thumb, have never been noted.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  Ulnar nerve impairment of the minor extremity is explicitly contemplated under DC 8516.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating of the Veteran's left elbow ulnar nerve entrapment, pursuant to Fenderson, and that the claims for higher ratings, both prior to and from September 3, 2010, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for left elbow ulnar nerve entrapment, prior to September 3, 2010, is denied.

A rating in excess of 30 percent for left elbow ulnar nerve entrapment, from September 3, 2010, is denied.


REMAND

Unfortunately the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the October 2008 remand, the Board instructed that the Veteran should be scheduled for an examination of his service-connected diabetes.  In light of the rating criteria for diabetes mellitus, under 38 C.F.R. § 4.119, DC 7913, the physician designated to examine the Veteran was specifically to indicate whether the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  

In January 2010, the Veteran was afforded a VA examination.  The report of that examination indicates that the Veteran reported avoiding strenuous and moderate activities and recreational activities over the last four to five years due to diabetes and insulin injections, secondary to hypoglycemic episodes with activities.  The report also reflects the opinion of the examining physician that the Veteran's diabetes did not likely prevent him from doing most of his daily simple routine activities and sedentary jobs.  However, the report of the examination does not include a medical opinion as to whether the Veteran's diabetes requires a regulation of activities.  

Moreover, the evidence of record is unclear as to whether, and to what extent, the Veteran's diabetes has required a regulation of activities, or avoidance of strenuous occupational and recreational activities.  In this regard, a November 2005 VA treatment note indicates the opinion of the treating physician that, although the Veteran had a limited ability to exercise, he was counseled on the importance of regular exercise and physical activity, and was encouraged to increase physical activity as much as possible.  Conversely, a November 2007 primary care patient discharge note from the VA Medical Center (VAMC) East Point Clinic indicates that the Veteran was instructed to engage in no strenuous activity; however, the note indicates that such instruction was related to a change in medication, and does not indicate what the Veteran was being treated for at that time.  

The Board notes that regulation of activities due to diabetes is a criterion of the next higher, 40 percent disability rating.  See 38 C.F.R. § 4.119, DC 7913.  Therefore, a clear medical determination of whether the Veteran's diabetes has resulted in such regulation of activities is important in determining the Veteran's initial rating for diabetes mellitus.  

Accordingly, the RO should forward the claims file to the physician who provided the January 2010 VA diabetes examination for an addendum opinion with a complete, clearly-stated rationale.  The physician should clearly state whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities).  Also, if such regulation of activities due to diabetes mellitus is found, and if possible, the physician should determine when the Veteran's diabetes began to require such regulation of activities.  The RO should only arrange for further examination of the Veteran if the January 2010 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.  

Regarding the Veteran's claims for higher ratings for glaucoma, in an April 2010 rating decision, the RO assigned the initial 10 percent rating, prior to February 1, 2010, for the Veteran's glaucoma pursuant to 38 C.F.R. § 4.79, DC 6013.  Under DC 6013, open-angle glaucoma is to be rated based on visual impairment due to such glaucoma, and 10 percent is the minimum rating assigned if continuous medication is required. 

Beginning February 1, 2010, the AMC assigned a 50 percent rating for the Veteran's glaucoma under 38 C.F.R. § 4.84a, DC 6013-6078, indicating a rating based on impairment of central visual acuity due to glaucoma.  See 38 C.F.R. § 4.27.  Under 38 C.F.R. § 4.76(b), except in certain, specified circumstances, central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation.  In an April 2010 SSOC, the AMC stated that the Veteran's increased rating to 50 percent, effective February 1, 2010, was based on the report of a February 1, 2010 VA vision examination, which indicated left eye visual acuity of 20/100 and right eye visual acuity of 20/100.  

However, the basis of the Veteran's rating was incorrect.  The report of the February 1, 2010, VA examination indicates findings of uncorrected near vision of 20/100 in each eye, corrected near vision of 20/50 in each eye, right eye uncorrected and corrected distance vision of 20/40, and left eye uncorrected and corrected distance vision of 20/70.  Thus, the AMC improperly rated the Veteran's glaucoma for uncorrected near vision, as, under 38 C.F.R. § 4.76(b), central visual acuity is to be evaluated on the basis of corrected distance vision.  

Moreover, although neither the April 2010 rating decision nor the 2010 SSOC contain any discussion of the Veteran's field vision, the record reflects that the Veteran's primary vision problem has been loss of field vision, rather than loss of central visual acuity.  While an August 2008 VA treatment record indicates that the Veteran reported that he was told he had severe retinopathy and blindness in the left eye, and a December 2008 VA treatment note indicates that the Veteran's active problem list included blindness in the left eye, a July 2009 VA treatment note indicates that the Veteran's visual acuity at distance uncorrected was 20/30 in the right eye and 20/50 in the left eye, but it was noted that a field vision test showed significant field vision loss of the left eye.  The report of February 1, 2010, VA examination indicates a primary diagnosis of peripheral visual field loss, left eye greater than right eye, due to glaucoma, with significant occupational effects.  The VA examining optometrist opined that the Veteran "has what seems to be apparent visual field loss that correlates with glaucoma." 

For measurement of the visual field, the usual perimetric methods are employed, using a standard perimeter and three millimeter white test object.  At least 16 meridians 22 1/2 degrees apart are charted for each eye.  The charts are made a part of the report of examination and not less than two recordings, and three when possible, are made.  The minimum limit for this function is established as a concentric central contraction of the visual field to five degrees.  This type of contraction of the visual field reduces the visual efficiency to zero.  38 C.F.R. § 4.76.

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields.  38 C.F.R. § 4.76a, Table III.  The normal visual field extent at the 8 principal meridians, in degrees, is: temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  The total is 500 degrees.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

While a chart indicating the Veteran's tested field vision for each eye, dated February 1, 2010, is associated with the claims file, the only findings included in the February 2010 examination report regarding such field vision tests were that the right eye had "60 degrees vertical, 95 degrees horizontal," and that the left eye had "32 degrees vertical, 70 degrees horizontal."  Moreover, there are no other field vision test results of record during the time period pertinent to the Veteran's claim that describe the Veteran's visual field extent at the 8 principal meridians, in accordance with 38 C.F.R. § 4.76a.  

Because the record still does not include an adequate medical opinion that includes all findings responsive to the applicable rating criteria, the Board finds that further medical development of the claims for increased ratings for glaucoma is warranted.  

Accordingly, the RO should forward the claims file to the optometrist who provided the February 1, 2010, VA examination for an addendum opinion with a complete, clearly-stated rationale.  After reviewing the record, including the February 1, 2010, field vision test results, in accordance with 38 C.F.R. § 4.76a, the examiner should determine the extent of visual field contraction in each eye by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians: temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally.  The RO should only arrange for further examination of the Veteran if the February 1, 2010, VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, shall result in denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The record also reflects that there might be outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, the Board again notes the November 2007 primary care patient discharge note from the VAMC East Point Clinic, which indicates that the Veteran was instructed to engage in no strenuous activity.  Also, the Board again notes the July 2009 VA treatment note indicating that a field vision test showed significant field vision loss of the left eye, but that the results of such field vision examination are not associated with the claims file.  The Board further notes that the Veteran had been receiving treatment for diabetes mellitus and glaucoma from the VAMC in Detroit, and that the records of such treatment are dated as recently as October 2009.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for the Veteran's diabetes mellitus and eye disability since October 2009, any November 2007 treatment records from the VAMC East Point Clinic, as well as any field vision examination results, to specifically include any from July 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Furthermore, while these matters are on remand, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Detroit VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected glaucoma and diabetes mellitus since October 2009, any November 2007 treatment records from the VAMC East Point Clinic, and any field vision examination results, to specifically include any from July 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran's diabetes mellitus in January 2010 for an addendum opinion.

The physician should specifically indicate whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities).  If the Veteran's diabetes is found to require such regulation of activities, the physician should determine, to the extent possible, when the Veteran's diabetes began to require such regulation of activities.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by a physician, to obtain an opinion responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report.

5.   After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the optometrist who examined the Veteran on February 1, 2010, for an addendum opinion.

After reviewing the record, including the February 1, 2010, field vision test results, in accordance with 38 C.F.R. § 4.76a, the optometrist should specifically determine the extent of visual field contraction in each eye by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians: temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA vision examination, to include examination of visual fields, to obtain an opinion responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal. If the Veteran fails, without good cause, to report to any examination scheduled in connection with the claims foee higher ratings for glaucoma, in adjudicating thse claims, the RO should apply the provisions or e4t to a 
9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.



The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


